DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/19 has been considered by the examiner and made of record in the application file.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Townsley on 2/10/20.
The application has been amended as follows: 
1.    (Original) A position-adaptive communication method,
carried out by a communication control module of a mobile vehicle 
wherein the communication method is a packet-based communication method with a communication protocol which transmits useful data, backup data and possibly signaling data, et cetera as a data packet in a sequence in a communication frame, and wherein a transmission pause 
-    determining position data of the vehicle 

-    extracting position data from the received movement data and defining the position of the remote station in the global coordinate system;
-    determining a direction vector 
-    determining a signal propagation time from the length of the direction vector 
-    adaptive matching of the transmission pause 
2.    (Original) The communication method as claimed in claim 1, characterized in that, in the case of a transmission pause 
3.    (Currently amended) The communication method as claimed in claim 1 
4.    (Currently amended) The communication method as claimed in 
5.    (Currently amended) The communication method as claimed in 
6.    (Currently amended) The communication method as claimed in 
7.    (Original) The communication method as claimed in claim 6, characterized in that a group identifier is assigned to a selection of stored remote station identifiers and is stored.
8.    (Currently amended) The communication method as claimed in claim 6 
9.    (Currently amended) The communication method as claimed in 
10.    (Currently amended) The communication method as claimed in 
11.    (Original) The communication method as claimed in claim 10, characterized in that the signal propagation time is determined as the maximum of the lengths of the direction vectors 

13.    (Currently amended) The communication method as claimed in 
14.    (Currently amended) The communication method as claimed in 
15.    (Original) The communication method as claimed in claim 14, characterized in that a cell plan is transmitted from the remote station via the communication connection to the vehicle and is stored by the communication control module.
16.    (Currently amended) The communication method as claimed in 
17.    (Currently amended) A communication protocol for use in a communication method as claimed in 
18.    (Original) The communication protocol as claimed in claim 17, characterized in that the communication protocol is formed as one of the protocols of the CSMA/CA, WiMAX and LTE group.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
As to claim 1, Kusumoto et al (US 20190263358) teaches mobile device position estimation system.  Kuchler et al (US 20180288730) teaches range determining module and associated methods and apparatus.  Li et al (US 20170150475) teaches positioning method and apparatus and communication system.  Venkatraman et al (US 20160255603) teaches distribution and utilization of antenna information for location determination operations.  Das et al (US 20150350946) teaches mobile station use of round trip time measurements.  Taylor et al (US 20150346349) teaches carrier phase distance and velocity measurements.  Taylor et al (US 20150346332) teaches unwrapping and prediction of distance and velocity measurements using carrier signals.  Raghupathy et al (US20130324154) teaches systems and methods for location positioning of user device.  Rubel et al (US 10551491) teaches Systems and methods 
Dependent claims 2-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
	February 11, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642